Citation Nr: 0700754	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  00-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an rating in excess of 40 percent for lumbar 
strain with development of degenerative disc disease (DDD), 
post-operative left L4-5 disc herniation, and posterior spurs 
impinging on the spinal canal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that confirmed and continued a 10 percent 
disability rating for low back strain.

The veteran presented testimony at a personal hearing in 
August 2001 before a Member of the Board. A copy of the 
hearing transcript was placed in the claims file. In December 
2005, the Board notified the veteran that the Board Member 
was no longer employed at the Board and that he had a right 
to another Board hearing. In January 2006, the veteran wrote 
that he did not want an additional hearing.

The Board remanded the claim in January 2002, in June 2004, 
and in February 2006 for further development.

During the course of the pending appeal, the RO increased the 
rating from 10 percent to a 40 percent rating for lumbar 
strain with development of degenerative disc disease, post 
operative left L4-5 disc herniation, and posterior spurs 
impinging on the spinal canal (previously shown as low back 
strain).  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has also indicated that he wanted the 
appeal to continue.

Most recently, in a supplemental statement of the case issued 
in July 2006, the RO confirmed and continued the 40 percent 
rating for lumbar strain with development of degenerative 
disc disease, post operative left L4-5 disc herniation, and 
posterior spurs impinging on the spinal canal.  The case has 
been returned to the Board for further appellate review.


FINDING OF FACT

The service-connected lumbar strain with DDD, post-operative 
left L4-5 disc herniation, and posterior spurs impinging on 
the spinal canal is manifested by pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and absent ankle 
jerks, with little intermittent relief.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but not 
higher, for lumbar strain with DDD, post-operative left L4-5 
disc herniation, and posterior spurs impinging on the spinal 
canal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (as 
in effect prior to Sept. 23, 2002); DC 5293 (as in effect 
from September 23, 2002, to September 25, 2003); Diagnostic 
Codes (DCs) 5285, 5286 (as in effect prior to September 26, 
2003); 68 Fed. Reg. 51,454, et. seq. (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(as in effect from September 26, 2003)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  

With respect to the issue on appeal, the Board finds that the 
RO has substantially satisfied the duties to notify and 
assist.  No further assistance in developing the facts 
pertinent to this issue is required.  Moreover, after receipt 
of a July 2006 supplemental statement of the case, the 
appellant replied that he had no other information or 
evidence to submit and asked that his case be returned to the 
Board for further appellate consideration as soon as 
possible.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the Board's decision 
herein granting an increased rating for service-connected 
lumbar strain with DDD, post-operative left L4-5 disc 
herniation, and posterior spurs impinging on the spinal 
canal.  

In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the duties to notify and assist.  Thus, the Board 
finds that further development is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Lumbar strain with development of degenerative disc 
disease, post-operative
 left L4-5 disc herniation, and posterior spurs impinging on 
the spinal canal

The veteran contends that he is entitled to an rating in 
excess of 40 percent for his service-connected low back 
disorder.  He maintains that this disability is worse than 
currently evaluated.   

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
rating, the regulations do not give past medical reports 
precedence over current findings.  Where an increase in a 
service-connected disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), see also 38 C.F.R. § 4.2

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where rating is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Consideration of functional loss due to pain, 
however, is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

During the pendency of the veteran's appeal, the rating 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The amendment was effective on September 23, 2002.  
The following year changes were made to that portion of the 
Rating Schedule that addresses rating of the spine.  The 
rating criteria for rating disabilities of the spine were 
revised by establishing a general rating formula that applies 
to all diseases and injuries of the spine under amended 
regulations effective September 26, 2003.  68 Fed. Reg. 
51,456 (Aug. 27, 2003).  The amendment made editorial 
changes, not representing any substantive change, to the 
rating criteria for intervertebral disc syndrome to make them 
compatible with the new general rating formula.  Under the 
amended regulations effective September 26, 2003, a new 
diagnostic code number, 5243, was assigned for intervertebral 
disc syndrome.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

In service the veteran was treated for complaints of low back 
pain due to low back strain.  Post service, at a VA 
examination in December 1977, the diagnosis was chronic 
lumbar muscle strain.  In a rating decision in January 1978, 
the RO granted entitlement to service connection for low back 
strain and assigned a 10 percent disability rating under DC 
5295 effective from February 1977.  The 10 percent disability 
rating was continued in several subsequent rating decisions.  

As noted above, the veteran disagreed with a February 2000 
rating decision that continued the 10 percent rating.  During 
his appeal, in a July 2002 rating decision the RO assigned a 
40 percent rating effective from April 1998, a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 from 
March 1999, and restored the 40 percent disability rating 
from July 1999.  

Although the prior 10 percent disability rating had been 
under DC 5295 for lumbosacral strain, the RO assigned a 40 
percent rating for lumbar strain with development of 
degenerative disc disease (DDD), post operative left L4-5 
disc herniation, and posterior spurs impinging on the spinal 
canal, under DCs 5295-5293.  This was under the old criteria 
for intervertebral disc syndrome.

After receipt of his claim, the veteran was afforded a VA 
examination in September 1999.  He complained of chronic low 
back pain and had low back surgery at a VA medical center 
earlier that year.  The examiner observed that the veteran 
moved slowly and stiffly with a significant limp on the left.  
He was able to stand erect.  Clinical findings showed a well 
healed surgical scar in the midline of the lower back region, 
no spasm or tenderness, 60 degrees of flexion, 20 degrees of 
extension, and 15 degrees of lateral bending bilaterally with 
pain on motion.  On neurological evaluation of the lower 
extremities, he had 5/5 strength on muscle testing, absent 
knee jerks bilaterally, ankle jerks were 1+ bilaterally, and 
sensation to pinprick was intact.  Sitting straight leg 
raising examination was negative.  The impression was service 
connected lumbar strain with history of DDD with herniated 
nucleus pulposus, post operative. 

The September 1999 medical examiner reviewed the medical 
records and in December 1999, provided a medical opinion.  
The records showed that the veteran had surgery in March 1999 
for a left L4-5 disc herniation.  The examiner commented that 
there was no way to sort out the effects of the veteran's 
complaints from his longstanding low back strain from his 
complaints related to DDD with herniated nucleus pulposus for 
which he had surgery.  The examiner opined that one would 
have to assume "that it is as likely as not" that the 
veteran's back condition had progressively worsened over time 
with the eventual necessitation of a surgery.   

The veteran testified in August 2001 as to his symptoms of 
and treatment for his low back disorder and the effect on his 
daily activities.  

At a VA examination in May 2001, the veteran's complaints 
remained essentially unchanged.  He still had chronic low 
back pain aggravated by activities, stiffness after prolonged 
sitting, and prolonged standing was bothersome.  He 
complained of intermittent pain radiating from his back into 
both legs down to his feet.    

The examiner observed that the veteran moved slowly and 
stiffly with a limp on the left.  Clinical findings showed a 
well healed surgical scar in the midline of the lower back 
region, no spasm or tenderness, 40 degrees of flexion, 15 
degrees of extension, and 10 degrees of lateral bending 
bilaterally with pain on motion.  On neurological evaluation 
of the lower extremities, he had 5/5 strength on muscle 
testing, absent knee jerks bilaterally, ankle jerks were 1+ 
bilaterally, and sensation to pinprick was intact.  Sitting 
straight leg raising examination was negative for radicular 
complaints.  The impression was service connected lumbar 
strain with the development of DDD, postoperative left L4-5 
disc herniation.  

The examiner referred back to his opinion in December 1999 
and stated that he continued to think that "it is as likely 
as not the back condition progressively worsened over the 
years with development of degenerative changes and eventual 
development of the disc herniation as noted with the eventual 
need for surgery."  The examiner stated that the veteran had 
pain on range of motion testing and the pain would further 
limit functional ability during flare-ups or with increased 
use.  The examiner opined that it was not feasible to attempt 
to express any of these in terms of additional limitation of 
motion as it could not be determined with any degree of 
medical certainty.  

VA outpatient treatment records show complaints and treatment 
for low back pain.  An MRI in December 1998 revealed 
herniation of the L4 disc which had developed from a previous 
examination in February 1998.  There also was mild central 
posterior bulging of the L5 disc.  In August 2001 he denied 
incontinence.  A February 2001 x-ray revealed DDD with 
posterior spurs impinging into the spinal canal.

At a VA neurological examination in October 2002, the veteran 
complained of back pain and described his symptoms.  The 
examiner observed that the veteran walked with a cane and 
dragged his left leg.  Power in the lower extremity was 4/5.  
Deep tendon reflexes were zero in the lower extremities.  
Plantars were downgoing.  He had decreased pinprick in the 
right leg, but not in a dermatomal pattern.  He had decreased 
vibration in the left leg, knee, ankle, and toes.  Position 
sense was intact.  A September 2001 MRI of the back revealed 
a small disc herniation at L4-L5 and disc bulging at L5-S1.  
The impression was chronic low back pain with radicular 
symptoms to the left leg mainly "up to the left thigh."  

At a VA orthopedic examination in October 2002, the veteran 
reported that his back had remained symptomatic since the 
March 1999 back surgery.  He described chronic low back pain 
and the limitations it placed on his activities.  He also 
related having had three surgeries for vascular problems of 
the lower extremities with improvement in the cramping pain 
since the surgery.  He was able to stand erect.

Clinical findings showed a well healed surgical scar in the 
midline of the lower back region, no visible or palpable 
spasm noted, no tenderness to palpation was present, 40 
degrees of flexion, 20 degrees of extension, and 10 degrees 
of lateral bending bilaterally with pain on motion.  On 
neurological evaluation of the lower extremities, he had 5/5 
strength on muscle testing, absent knee jerks bilaterally, 
ankle jerks were 1+ bilaterally and sensation to pinprick was 
intact.  On supine straight leg raising examination, minimal 
elevation of either leg caused back pain.  The impression was 
service connected lumbar strain with DDD, status 
postoperative excision of L4-5 disc on the left. 

The examiner stated that the veteran had pain on range of 
motion testing and the pain would further limit functional 
ability during flare-ups or with increased use.  The examiner 
opined that it was not feasible to attempt to express any of 
these in terms of additional limitation of motion as it could 
not be determined with any degree of medical certainty.  

After obtaining copies of reports, the examiner noted that 
the impression of a MRI scan in September 2001 was that of 
small disc herniation at L4-5 and disc bulging at L5-S1.  An 
October 2002 x-ray report described some mild spondylosis 
changes in the lumbar spine including some slight disc space 
narrowing at L4-5 and marginal osteophytes at most levels in 
the lumbar spine and at the lumbosacral junction.  There was 
a minimal vacuum disc anteriorly.  

A December 2003 x-ray revealed degenerative changes of L4-5 
and L5-S1 with osteophytic changes throughout the lumbar 
spine.  

A lay statement from the veteran's wife dated in July 2004 
includes her observations as to the veteran's discomfort from 
his low back disorder and the limitations on his activities.  

At a VA examination in October 2004, the veteran complained 
that his back remained symptomatic and his condition had 
worsened since his last evaluation.  The report of a MRI scan 
in September 2004 noted evidence of enhancement at L4-L5 in 
the posterior margin of the disc and in the left epidural 
space which could be consistent with postoperative scarring.  
The report also shows a broad based posterior bulge at L5-S1 
disc with no evidence of central canal stenosis or nerve root 
impingement at that level.  He was still having pain into his 
legs.  He had no loss of bowel or bladder control.  

The veteran reported having last worked in 1998 for the U.S. 
Postal Service as a letter carrier and had retired on medical 
disability.  He was able to attend to his activities of daily 
living although he sometimes needed help with bending over to 
tie his shoes secondary to his back pain.  He had had medical 
attention within the past year but no prescribed bedrest for 
his back condition.  He used a cane most of the time but did 
not use a back brace.  

The examiner observed that the veteran moved slowly and 
stiffly with a slight to mild limp on the right.  He was able 
to stand erect.  Clinical findings showed a well healed 
surgical scar in the midline of the lower back region, no 
spasm or tenderness, 35 degrees of flexion, 20 degrees of 
extension, and 10 degrees of lateral bending bilaterally with 
pain on motion.  There was no additional limitation of motion 
after repetitive motion.  On neurological evaluation of the 
lower extremities, there were no focal strength deficits of 
the lower extremities.  Reflexes at the knees and the right 
ankle were not obtained.  There was an equivocal trace reflex 
at the left ankle.  Sensation appeared to be intact in the 
lower extremities.  On supine straight leg raising 
examination, he had low back pain with minimal elevation of 
either leg, no radicular pain was noted.  The impression was 
service connected lumbar strain with DDD, status post 
excision of the L4-5 disc on the left.  Recent MRI scan 
evidence of enhancement at L4-5 was consistent with 
postoperative scarring and broad based posterior bulge at the 
L5-S1 disc.  

Additional recent VA treatment records obtained show 
continued complaints of pain and tenderness and treatment for 
chronic low back pain.  In February 2005, the veteran denied 
having bladder or bowel incontinence.  

After reviewing the entire medical record, the Board finds 
that a disability rating of 60 percent for the veteran's 
lumbar strain with DDD, post-operative left L4-5 disc 
herniation, and posterior spurs impinging on the spinal canal 
is warranted.  

The veteran had been assigned a 40 percent rating under DC 
5293 for evaluation of intervertebral disc syndrome under the 
spine regulations prior to amendment.  The veteran's claim 
for an increased rating of his low back disorder was received 
prior to the effective date of the amended regulations for 
evaluation of intervertebral disc disease and for evaluation 
of disorders of the spine.  After review of the evidence and 
consideration of the regulations for evaluation of DDD, the 
RO in a July 2002 rating decision, prior to the effective 
date of the amendments for evaluation of intervertebral disc 
disease and for evaluation of disorders of the spine, 
assigned a 40 percent rating under DC 5293, for evaluation of 
intervertebral disc syndrome under the old rating criteria.  
(The prior 10 percent rating had been assigned under DC 5295 
for lumbosacral strain.)

During the pendency of the veteran's claim and appeal, 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of intervertebral disc syndrome 
(effective September 23, 2002) and evaluation of disorders of 
the spine, (effective September 26, 2003).  Because the 
veteran's claim was filed before the regulatory changes 
occurred, he is entitled to consideration of both the old and 
revised regulations.  However, the retroactive reach of the 
revised regulation can be no earlier than the effective date 
of that change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, the veteran is in receipt of a 40 percent rating for 
intervertebral disc syndrome effective from April 1998 under 
the old regulations for evaluation of intervertebral disc 
syndrome.  Upon review of the record, the Board is of the 
opinion that the old version of the regulations is more 
favorable to the veteran and a 60 percent rating is warranted 
for the veteran's service-connected lumbosacral spine 
disorder, under the old regulations.  

Under the old regulations, a 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

The evidence of record shows that the veteran has continually 
complained of low back pain even after disc surgery in 1999.  
He reported that prolonged sitting and standing were 
bothersome, his back pain was aggravated by activities, and 
he had radiating pain into his legs.  Clinical findings have 
shown limitation of motion with pain on all ranges of motion 
and radicular symptoms.  At a VA neurological examination in 
October 2002 the veteran walked with a cane and dragged his 
left leg.  Deep tendon reflexes were zero in the lower 
extremities.  He has routinely had absent knee jerk reflexes.  
He had decreased sensation to pinprick in the right leg and 
decreased vibration in the left leg.  A September 2004 MRI 
scan revealed evidence of enhancement at L4-5 consistent with 
postoperative scarring and a bulge at the L5-S1 disc.  At the 
most recent examination in October 2004, a right ankle reflex 
was not obtained and there was an equivocal trace reflex at 
the left ankle.  The Board concludes that these neurological 
findings appropriate to the site of a diseased disc with 
characteristic pain and demonstrably absent ankle jerk more 
nearly approximate a 60 percent disability rating under 
DC 5293.  The evidence shows that the veteran's condition 
more nearly approximates a pronounced intervertebral disc 
syndrome with little intermittent relief.

The veteran's low back disorder, rated at 60 percent 
disabling as assigned in this decision, is the maximum rating 
under DC 5293 for pronounced intervertebral disc syndrome 
under the regulations in effect prior to September 23, 2002.  
As the rating is at the maximum under DC 5293 of the old 
regulations, consideration of functional loss due to pain is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher rating for the lumbar spine disability.  The 
veteran's 60 percent rating is greater than the maximum 
rating under DC 5289 for ankylosis of the lumbar spine, DC 
5292 for limitation of motion of the lumbar spine, and DC 
5295 for lumbosacral strain under the regulations in effect 
prior to September 26, 2003.  There is no evidence that the 
veteran's entire spine is ankylosed, or has ever been 
fractured.  Therefore, DCs 5285 and 5286 (as in effect prior 
to September 26, 2003) are not for application.

In considering the claim under the revised regulations, the 
Board finds that a rating of 60 percent or greater is not 
warranted.  Under the revised regulations for evaluation of 
intervertebral disc syndrome, under DC 5293, effective 
September 23, 2002, and under DC 5243 (previously DC 5293) 
effective September 26, 2003, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either by 
separate ratings of its chronic orthopedic and neurologic 
manifestations; or on the total duration of incapacitating 
episodes over the past 12 months, whichever method results in 
the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

As provided in the revised regulations, under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum rating is 60 percent with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of rating 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The evidence of record does not show 
that the veteran has had any such incapacitating episodes 
where bedrest was prescribed by a physician.  Thus, a 60 
percent rating under DC 5243 would not be appropriate for 
DDD.

Under the General Rating Formula for Diseases and Injuries of 
the Spine in the revised regulations, the veteran's current 
60 percent rating assigned herein is greater than the maximum 
rating based on limitation of motion of the lumbar spine, 
that includes symptoms such as pain, stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, and for unfavorable ankylosis of the entire 
thoracolumbar spine.  Under the revised regulations, the 
general rating formula notes that the ratings are for 
disabilities of the spine with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected.  Accordingly, functional loss 
due to pain is not required.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The only higher rating available is a 100 
percent rating for which the objective criteria provide there 
must be unfavorable ankylosis of the entire spine.  This 
manifestation is not shown by the evidence of record.  

The revised schedule provides for a separate rating for any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  The medical evidence of 
record does not show associated objective neurologic 
abnormalities of bowel and bladder impairment so that a 
separate neurological disability rating, as it applies to his 
lumbar spine disability is warranted. 

The veteran also is not entitled to a separate compensable 
rating for arthritis of the lumbar spine.  The rating under 
DC 5293 involves loss of range of motion due to nerve defects 
and resulting pain associated with injury to the sciatic 
nerve.  See VAOGCPREC 36-97, 63 Fed. Reg. 31262 (1998).  
Under the prior regulations, arthritis was to be rated on 
limitation of motion.  Under the revised regulations, 
degenerative arthritis of the spine, DC 5242, is to be 
evaluated under the formula for evaluating diseases and 
injuries of the spine which also is based on limitation of 
motion.  Thus the symptomatology for the conditions is 
duplicative and a separate rating assignment is not 
permitted.  38 C.F.R. § 4.14; See also Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition).

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  In any future claims and adjudications, 
the RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In sum, the Board finds that a 60 percent disability rating 
is warranted under Diagnostic Code 5293 under the criteria in 
effect prior to September 23, 2002.  The preponderance of the 
evidence is against the assignment of a disability rating 
higher than 60 percent under either the old or new criteria.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to a 60 percent disability rating for lumbar 
strain with development of degenerative disc disease, post-
operative left L4-5 disc herniation, and posterior spurs 
impinging on the spinal canal is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


